Citation Nr: 1423311	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-44 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with memory loss and cognitive dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from August 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, from a February 2009 claim.

The Veteran initially sought service connection for PTSD with memory loss and cognitive dysfunction in February 2009, which was denied in an October 2009 rating decision.  Although the Veteran perfected an appeal from an April 2010 rating decision, the October 2009 rating decision did not become final.  Rather, the claim remained pending because new and material evidence was received within one year of the initial denial.  It is unnecessary for the Board to address the question of reopening a previously denied claim, as referenced by the RO.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran has complained of depressive symptoms that began during service, and the evidence includes multiple mental health diagnoses; therefore, the issue on appeal is recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The Veteran testified before the undersigned at a hearing at the RO in April 2012; a transcript is of record.  Although the Veteran initially requested a separate formal RO hearing, he withdrew that request in in December 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There is an indication of possibly pertinent, outstanding medical evidence.  In an October 2004 VA record, the Veteran reported mental health treatment at non-VA facilities from 1992 to 1996.  He also reported being shot in the head and legs approximately 10 years earlier.  The evidence includes private records relating to gunshot wounds in the legs and hands in late 1990 to early 1991, as well as imaging studies concerning an "assault" involving the head and face in 1992.  See claims file Volumes 1 & 7.  There are no records of a gunshot wound to the head, and it is unclear if there was a separate shooting incident.  VA has a duty to assist in obtaining these records that may help substantiate his claim.  38 C.F.R. § 3.159.

Additionally, a VA examination must be provided, as there is an indication that a current mental health disorder may be related to an incident in service, but the medical evidence is insufficient to adjudicate the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In this regard, the Veteran and his sister have reported that he began to have mental health symptoms during or as a result of service, and they assert that he began to abuse drugs and alcohol to self-medicate, such that his current disorders are due to service.  There are also opinions from VA providers that the current disorder is related to service, such as in November 2009 and November 2012.  However, there are also conflicting medical opinions in the VA records, and the positive nexus opinions of VA providers do not appear to have considered all pertinent evidence.  See, e.g., claims file Volumes 1 & 6-8.

A service treatment record in May 1984 noted that the Veteran had an episodic history of stomach cramps that were "well associated by the [Veteran] to emotional stress."  A February 1985 service treatment record noted abdominal pain of undetermined etiology.  However, there was no clinical psychiatric abnormality on his service discharge examination in June 1986.  After service, the Veteran had multiple stressful experiences, including living on the streets, suffering multiple gunshot wounds, and having friends die as a result of gunshot wounds related to involvement in gangs.  See, e.g., VA treatment records in July 2009 and May 2010.  A January 2005 private neuropsychological evaluation for the purposes of Social Security Administration (SSA) benefits found severe cognitive impairment due to long-term substance abuse (primarily cocaine).  See claims file Volumes 6-8.  

The Veteran contends that he served in a "hostile" environment due to harassment, threats, and beatings from fellow service members.  Nevertheless, he served during peacetime; therefore, the relaxed evidentiary restrictions for stressors based on a fear of hostile military or terrorist activity do not apply to his PTSD claim.  See 38 C.F.R. § 3.304(f)(3); Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013).  

In contrast, as the Veteran contends that he was physically beaten during service, and that this led to his current mental health disorder, VA has a duty to provide him with the particularized notice required for claims of PTSD based on personal assault.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272 (1999).  All appropriate development for the personal assault claim should be conducted.  Id.  In particular, a medical opinion should be requested as to whether the occurrence of the reported personal assault stressor has been corroborated by the available evidence.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter that explains what evidence and information is required to substantiate a claim of service connection for PTSD based on in-service personal assault, including that an alleged personal assault in service may be corroborated by evidence from sources other than service records, with examples of alternative sources as listed in 38 C.F.R. § 3.304(f)(5).  Allow time for response to the notice.  

2.  Conduct all necessary development for claims of PTSD based on personal assault, as outlined in the VA Adjudication Procedures Manual (M21-1 MR), to include requesting the Veteran to complete a PTSD personal assault stressor form.  

3.  Request the Veteran to identify and provide the necessary release for VA to obtain any outstanding records for mental health treatment (inpatient or outpatient) after service, specifically to include from 1992 to 1996, and for any gunshot wound to the head in the 1990s.  After receiving any necessary release forms, request copies of the identified records.  

All requests and responses for such records should be documented, and al records received must be associated with the claims file.  If any identified records cannot be obtained after reasonable efforts, notify the Veteran of the attempts and allow an opportunity to provide the missing records.  

4.  Thereafter, schedule the appropriate VA examination(s) to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD with memory loss and cognitive dysfunction.  The entire claims file and a copy of this remand (including access to all records in electronic form) should be made available for review, and such review should be noted in the examiner's report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Identify all currently diagnosed acquired psychiatric disorders, including but not limited to depressive disorder or PTSD with memory loss and cognitive dysfunction.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed acquired psychiatric disorder was incurred or aggravated as a result of any incident during the Veteran's military service?  

(i)  If PTSD is diagnosed as related to service, the examiner must identify a verified in-service stressor that supports such diagnosis.  

In this regard, the examiner should offer an opinion as to whether the evidence of record is sufficient to corroborate (or verify) the Veteran's reports of in-service personal assault.  This opinion should consider any behavioral changes or other indications that he was assaulted in service, with review of the service treatment and personnel records and other lay and medical evidence. 

(ii)  Is it at least as likely as not (probability of 50 percent or more) that any current memory loss or cognitive dysfunction is related to PTSD linked to service, or was otherwise incurred or aggravated as a result of any incident during the Veteran's military service?  

(iii)  Please note that, for any current diagnosis other than PTSD, to include depressive disorder, a verified in-service stressor is not required; however, there must be competent and credible evidence to support a link to service.

In responding to all of the above, the examiner must provide a complete rationale for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

The examiner should consider the lay reports and all pertinent medical evidence.  If the examiner chooses to reject the Veteran's statements, a reason must be provided.  The lay statements may not be rejected based solely on a lack of corroborating medical evidence.

5.   If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

